Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-3, 6-12, and 15-17 have been withdrawn. 
	However, the amendments to the claims raise new issues under 35 U.S.C. 112(d), because claims 2-3, 6-8, 11-12, and 15-17 fail to further limit and/or include the limitations of their respective parent claims.
	Applicant’s arguments regarding the interpretation of claim 10 have been fully considered and are persuasive. Claims 10-12 and 15-17 will not be interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2-3, 6-8, 11-12, and 15-17 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites “displaying a message corresponding to a stage of the speech recognition method”.  Claim 2 depends on claim 1 and recites “the displayed message indicates the stage of the speech recognition method”.  Claim 2 therefore fails to further limit claim 1, because a displayed message indicating the stage of the speech recognition method is recited in claim 1.
The same reasoning can be applied to claim 11, which depends on claim 10 and recites similar limitations as claim 1.
Claim 1 has also been amended to require isolating, from a buffered spoken sentence, a spoken sentence as a voice command without the wake-up word and a first spoken segment and a second spoken segment without the wake-up word, wherein the first spoken segment precedes the wake-up word, the second spoken segment follows the wake-up word, and the wake-up word is positioned within the spoken sentence; and wherein the voice command is formed by combining the first spoken segment preceding the wake-up word and the second spoken segment following the wake-up word.  In other words, claim 1 requires an input spoken utterance comprising a first spoken segment, followed by a wake-up word, followed by a second spoken segment, and isolating a spoken sentence by combining the first spoken segment and the second spoken segment.  Claim 3 depends on claim 1 and recites “isolating, from the spoken utterance, the spoken sentence preceding the wake-up word”.  In other words, claim 3 is directed to an input utterance comprising a first spoken segment, followed by a wake-up word, and isolating a spoken sentence by using the first spoken segment. This contradicts the requirement of amended claim 1 that the wake-up word is positioned “within the spoken sentence” between a first spoken segment and a second spoken segment.  Claim 3 therefore fails to include all the limitations of claim 1.  Similarly, claim 6 recites “the spoken utterance comprises two or more spoken sentences, and isolating the spoken sentence further comprises isolating the two or more spoken sentences without the wake-up word positioned between the two or more spoken sentences”.  However, a wake-up word positioned between two or more spoken sentences contradicts the requirement of amended claim 1 that the wake-up word is positioned “within the spoken sentence”.  Claim 6 therefore fails to include all the limitations of claim 1.
The same reasoning can be applied to claims 12 and 15, which depend on claim 10, and recite similar limitations as claims 3 and 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are persuasive. In Fig. 8, Kashima discloses a first spoken segment and a second spoken segment, where a wake-up word (“computer”) is positioned between the spoken segments.  However, Kashima discloses that the second spoken segment is analyzed “together with previous result to generate response”.  In other words, Kashima discloses processing the first spoken segment prior to receiving the second spoken segment, and using the results of that processing when processing the second spoken segment. Kashima does not disclose or suggest, therefore, outputting a processing result of a single voice command, wherein the single voice command is formed by combing the first spoken segment preceding the wake-up word and the second spoken segment following the wake-up word as required by claims 1, 9, and 10.
As an additional example, Sharifi et al. (U.S. Patent Application Pub. No. 2021/0065693, cited previously, hereinafter “Sharifi”) disclose a spoken utterance with a first spoken segment (Fig. 3, 144A) and a second spoken segment (144C), with a wake-up word between (144B).  However, Sharifi discloses the first spoken segment and the second spoken segment are applied across a machine learning module “in sequence” (paragraph [0074]).  Sharifi therefore does not disclose or suggest outputting a processing result of a single voice command, wherein the single voice command is formed by combing the first spoken segment preceding the wake-up word and the second spoken segment following the wake-up word as required by claims 1, 9, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 4/27/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656